DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CRAIG D. SCOTT,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1831

                          [December 2, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard Bober,
Judge; L.T. Case No. 00-18846CF10A.

  Ana M. Davide of Ana M. Davide, P.A., Coral Gables, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.